

STOCK OPTION AGREEMENT


 
Stock Option Agreement (the “Agreement”) dated as of June 29, 2007 by and among
Yuan Qing Li and Ling Chen as “Sellers” and Warner Technology & Investment Corp.
as “Purchaser.” Each of the Purchaser and Sellers is referred to herein
individually as a “Party” and all are referred to collectively as the “Parties.”


PREAMBLE


WHEREAS, the Sellers are the holders of record and beneficial owners of a total
of 12,600,000 shares of common stock (the “OptionOption Shares”) of China
Software Technology Group Co., Ltd. (“CSWT”), and the Purchaser is associated
with American Wenshen Steel Group, Inc. (“AWSG”); and


WHEREAS, CSWT and AWSG have determined that a business combination between them
is advisable and are on this date entering into a Merger Agreement (the “Merger
Agreement”) that contemplates the merger of AWSG into a subsidiary of CSWT; and
 
WHEREAS, the Purchaser wishes to purchase and the Sellers wish to sell an option
to acquire the Option Option Shares, on the terms and subject to the conditions
set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, the Parties, intending to be
legally bound, hereby agree as follows:


CERTAIN DEFINITIONS


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties or
the Merger.


“DGCL” means Delaware General Corporation Law.


“Knowledge” means a particular fact or other matter of which the Party is
actually aware or which a prudent individual would be expected to discover or
otherwise become aware of in the course of conducting a review or investigation
that is reasonable under the present circumstances.


“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset, or any other
restrictions or limitations of any nature whatsoever.


“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a whole.


“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.


“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:


 
1

--------------------------------------------------------------------------------

 
(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and


(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and
 
(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.


“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


ARTICLE I
THE OPTION


SECTION 1.01  ESTABLISHMENT OF THE OPTION


(a) On the Closing Date of the Merger Agreement, the Purchaser shall purchase
the Option Shares from the Sellers for cash consideration of Five Hundred
Seventy Thousand Dollars ($570,000) (the “Option Purchase Price”).


 
2

--------------------------------------------------------------------------------

 
(b) On the Closing Date of the Merger Agreement, the Sellers will deliver
certificates for the Option Shares to Robert Brantl, Esq. (the “Escrow Agent”)
along with stock powers endorsed in blank with a medallion signature guarantee.
The Escrow Agent is instructed to hold the said documents until (a) the Option
Closing, at which time he will deliver the documents to Warner or (b) the
expiration of the Option Period, at which time he will deliver the documents to
the Shareholder.


(c)  The Sellers hereby grant to the Purchaser an irrevocable option (the
“Option”) to purchase the Option Shares for the purchase price of Thirty
Thousand Dollars ($30,000) (the “Purchase Price”) at any time during the period
commencing on the date which is 90 days after the closing of the Merger and
ending six months from the date of such closing (“Option Period”). The Purchaser
may exercise the Option at any time during the Option Period by (a) giving
notice of exercise, in writing, to the Sellers accompanied by a personal check
or wire transfer for the Purchase Price and (b) giving documentary evidence to
the Escrow Agent of payment of the Purchase Price to the Sellers.


SECTION 1.02  CLOSING.


(a)  Upon receipt of the documentary evidence described in Section 1.01(c)
above, the Escrow Agent shall deliver the certificates for the Shares and the
stock powers to the Purchaser (the “Option Closing”).






(b) The Parties intend that the sale of the OptionOption Shares shall be exempt
from the registration requirements of the Securities Act pursuant to Section
4(2) of the Securities Act and the rules and regulations promulgated thereunder.


(c) The Option Shares will not be registered under the Securities Act, or the
securities laws of any state, and cannot be transferred, hypothecated, sold or
otherwise disposed of until: (i) a registration statement with respect to such
securities is declared effective under the Securities Act, or (ii) CSWT receives
an opinion of its counsel that an exemption from the registration requirements
of the Securities Act is available. The certificates representing the Option
Shares shall contain a legend substantially as follows:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR CHINA
SOFTWARE TECHNOLOGY GROUP CO., LTD. RECEIVES AN OPINION OF COUNSEL FOR CHINA
SOFTWARE TECHNOLOGY GROUP CO., LTD. THAT AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT IS AVAILABLE.”




ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS


The Sellers hereby jointly and severally represent and warrant to the Purchaser,
as of the date of this Agreement and as of the Option Closing Date, as follows:


SECTION 2.01   ORGANIZATION, STANDING AND POWER.


CSWT is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Delaware, and has corporate power and authority
to conduct its business as presently conducted by it and to enter into and
perform this Agreement and to carry out the transactions contemplated by this
Agreement.


SECTION 2.02  CAPITALIZATION.
 
(a) There are 41,000,000 shares of capital stock of CSWT authorized, consisting
of 40,000,000 shares of common stock, $0.001 par value per share (the “CSWT
Common Shares”) and 1,000,000 shares of preferred stock, $0.001 per share (“CSWT
Preferred Shares”). As of the date of this Agreement there are 21,513,380 CSWT
Common Shares issued and outstanding.


(b) No CSWT Common Shares or CSWT Preferred Shares have been reserved for
issuance to any Person, and there are no other outstanding rights, warrants,
options or agreements for the purchase of CSWT Common or Preferred Shares except
as provided in the Merger Agreement or in the Operating Subsidiary Agreement.


(c) All outstanding CSWT Common Shares are validly issued, fully paid,
non-assessable, not subject to pre-emptive rights and have been issued in
compliance with all state and federal securities laws or other Applicable Law.


 
3

--------------------------------------------------------------------------------

 
SECTION 2.03  FINANCIAL CONDITION
 
The financial statements of CSWT and the additional information regarding the
financial condition of CSWT contained in the Annual Report on Form 10-KSB filed
by CSWT with the Securities and Exchange Commission on April 6, 2007 (“10-KSB”)
are true, correct and complete in all material respects, are not misleading and
do not omit to state any material fact which is necessary to make the statements
and information contained in the Proxy Statement not misleading in any material
respect. The financial statements included in the Proxy Statement were prepared
in accordance with generally accepted accounting principles and fairly reflect
the financial condition of CSWT as of the dates stated and the results of its
operations for the periods presented.


SECTION 2.04  ABSENCE OF CERTAIN CHANGES OR EVENTS.


Since December 31, 2006, except as reported in the 10-KSB and except as
contemplated by this Agreement:


(a) there has not been any Material Adverse Change in the business, operations,
properties, assets, or condition of CSWT;


(b) CSWT has not (i) amended its Certificate of Incorporation; (ii) declared or
made, or agreed to declare or make, any payment of dividends or distributions of
any assets of any kind whatsoever to stockholders or purchased or redeemed, or
agreed to purchase or redeem, any outstanding capital stock; (iii) made any
material change in its method of management, operation, or accounting; (iv)
entered into any material transaction; or (v) made any accrual or arrangement
for payment of bonuses or special compensation of any kind or any severance or
termination pay to any present or former officer or employee;


(c) CSWT has not (i) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (ii) paid any
material obligation or liability (absolute or contingent) other than current
liabilities reflected in or shown on the most recent CSWT balance sheet, and
current liabilities incurred since that date in the ordinary course of business;
(iii) sold or transferred, or agreed to sell or transfer, any material assets,
properties, or rights, or canceled, or agreed to cancel, any material debts or
claims; or (iv) made or permitted any material amendment or termination of any
contract, agreement, or license to which it is a party.


SECTION
 2.05             
LITIGATION



There is no action, suit, investigation, audit or proceeding pending against, or
to the Knowledge of CSWT, threatened against or affecting, CSWT or any of its
assets or properties before any court or arbitrator or any governmental body,
agency or official.


SECTION 2.06  COMPLIANCE WITH APPLICABLE LAWS.


To the Knowledge of the Sellers, the business of CSWT has not been, and is not
being, conducted in violation of any Applicable Law.


SECTION
 2.07              
TAX RETURNS AND PAYMENT



CSWT has duly and timely filed all material Tax Returns required to be filed by
it and has duly and timely paid all Taxes shown thereon to be due. Except as
disclosed in financial statements filed with the 10-KSB, there is no material
claim for Taxes that is a Lien against the property of CSWT other than Liens for
Taxes not yet due and payable, none of which is material. CSWT has not received
written notification of any audit of any Tax Return of CSWT being conducted or
pending by a Tax authority, no extension or waiver of the statute of limitations
on the assessment of any Taxes has been granted by CSWT which is currently in
effect, and CSWT is not a party to any agreement, contract or arrangement with
any Tax authority or otherwise, which may result in the payment of any material
amount in excess of the amount reflected on the above referenced CSWT financial
statements.


 
4

--------------------------------------------------------------------------------

 
SECTION 2.08  SECURITY LISTING


CSWT is a fully compliant reporting company under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and all CSWT public filings required
under the Exchange Act have been made. The common stock of CSWT is listed for
quotation on the OTC Bulletin Board. To the Knowledge of CSWT, CSWT has not been
threatened or is not subject to removal of its common stock from the OTC
Bulletin Board.


SECTION 2.09  FINDERS’ FEES


The Sellers have not incurred, nor will they incur, directly or indirectly, any
liability for brokers’ or finders’ fees or agents’ commissions or investment
bankers’ fees or any similar charges in connection with this Agreement or any
transaction contemplated hereby.


ARTICLE III
SPIN-OFF OF SUBSIDIARY


Prior to the Closing Date of the Merger, CSWT is entering into an Assignment and
Assumption and Management Agreement which contemplates that it will assign to a
wholly-owned subsidiary (the “Operating Sub”) all of its assets, and that it
will subsequently distribute the capital stock of the Operating Sub to the
holders of its Common Stock. The Purchaser hereby agrees, for the benefit of the
Seller, CSWT and the Operating Sub, that upon receipt by it of any shares of
capital stock of the Operating Sub, it will surrender said shares to the
Operating Sub as a contribution to capital, without any additional consideration
therefore.




ARTICLE IV
TERMINATION


SECTION 4.01  TERMINATION.
 
This Agreement may be terminated and the Merger may be abandoned at any time
prior to the Effective Time by:


(a) The mutual written consent of the Parties.


(b) The Purchaser, if any of the Sellers shall have breached in any material
respect any of his representations, warranties, covenants or other agreements
contained in this Agreement, and the breach cannot be or has not been cured
within thirty (30) calendar days after the giving of written notice by the
Purchaser to the Sellers;


(c) The Sellers, if the Purchaser shall have breached in any material respect
any of his representations, warranties, covenants or other agreements contained
in this Agreement, and the breach cannot be or has not been cured within thirty
(30) calendar days after the giving of written notice by AWSG to CSWT; or


 
5

--------------------------------------------------------------------------------

 
(d) Without any action on the part of the Parties if required by Applicable Law
or if the Closing of the Merger shall not be consummated by July31, 2007, unless
extended by written agreement of the Parties.


ARTICLE V
CONFIDENTIALITY


SECTION 5.01  CONFIDENTIALITY


Each of the Parties will keep confidential all information and documents
obtained from the other, (except for any information disclosed to the public
pursuant to a press release authorized by the Parties); and in the event the
Closing does not occur or this Agreement is terminated for any reason, will
promptly return such documents and all copies of such documents and all notes
and other evidence thereof, including material stored on a computer, and will
not use such information for its own advantage, except to the extent that (i)
the information must be disclosed by law, (ii) the information becomes publicly
available by reason other than disclosure by the Party subject to the
confidentiality obligation, (iii) the information is independently developed
without use of or reference to the other Party’s confidential information, (iv)
the information is obtained from another source not obligated to keep such
information confidential, or (v) the information is already publicly known or
known to the receiving Party when disclosed as demonstrated by written
documentation in the possession of such Party at such time.




ARTICLE VI
MISCELLANEOUS


SECTION 6.01  EXPENSES


Except as contemplated by this Agreement, all costs and expenses incurred in
connection with this Agreement and the consummation of the transactions
contemplated by this Agreement shall be paid by the Party incurring such
expenses.


SECTION 6.02  APPLICABLE LAW


This Agreement shall be governed by the laws of the State of Delaware, without
giving effect to the principles of conflicts of laws thereof, as applied to
agreements entered into and to be performed in such state.
 
SECTION 6.03  NOTICES.


All notices and other communications under this Agreement shall be in writing
and shall be deemed to have been duly given or made as follows:


(a) If sent by reputable overnight air courier (such as Federal Express), 2
business days after being sent;


(b) If sent by facsimile transmission, with a copy mailed on the same day in the
manner provided in clause (a) above, when transmitted and receipt is confirmed
by the fax machine; or


 
6

--------------------------------------------------------------------------------

 

 
(c)
If otherwise actually personally delivered, when delivered.



All notices and other communications under this Agreement shall be sent or
delivered as follows:


If to Purchaser, to:
 
 
David Zhou
Warner Technology & Investment Corp.
100 Wall Street, 15th Floor
New York, NY 10005
Telephone: 212-232-0120 X 223
Facsimile: 212-785-5867




with a copy (which shall not constitute notice) to:
 
Robert Brantl, Esq.
52 Mulligan Lane
Irvington, NY 10533
Telephone: 914-693-3026
Facsimile: 914-693-1807


If to Sellers, to:
 
Mr. Yuan Qing Li
China Software Technology Group Co., Ltd.
Skyworth Building, No. 5, Floor 6, Block A
Hi-Tech Industrial Park, Nanshan District
Shenzhen, P.R. China 518057
Telephone: 380-228-7356
Facsimile: 755-8282-1141
 
with a copy (which shall not constitute notice) to:


Darren Ofsink, Esq.
600 Madison Avenue, 14th Floor
New York, NY 10022
Telephone: 212-371-8008
Facsimile: 212-688-7273


Each Party may change its address by written notice in accordance with this
Section.


 
7

--------------------------------------------------------------------------------

 
SECTION 6.04   ENTIRE AGREEMENT.


This Agreement (including the documents and instruments referred to in this
Agreement) contains the entire understanding of the Parties with respect to the
subject matter contained in this Agreement, and supersedes and cancels all prior
agreements, negotiations, correspondence, undertakings and communications of the
Parties, oral or written, respecting such subject matter.




SECTION 6.05  COUNTERPARTS.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which shall be considered one and the
same agreement.


IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.
 
 
 

 SELLERS:     WARNER TECHNOLOGY & INVESTMENT CORP.                 /s/ Yuan Qing
Li           /s/ Huakang Zhou  

--------------------------------------------------------------------------------

Yuan Qing Li          

--------------------------------------------------------------------------------

Huakang Zhou, Name
Title
More Title     President

        /s/ Ling Chen             

--------------------------------------------------------------------------------

Ling Chen
         

 
8


     
